The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the applicant terminal disclaimer filed 1/13/21.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended to correct minor informalities: Since all the dependent claims of claims 1 and 30 refer to “a network-based method”, --network-based-- has been inserted in line 1 of both claims 1 and 30 before “method”. Claim 38 was depended on reject claim 37, it has been made to depend on claim 30.
Allowable Subject Matter
After further search and thorough examination of the application in view of the applicant’s arguments, amendments, and the terminal disclaimer, claims 21-24, 27-33, 36, and 38-44 are found to be in condition for allowance.
The following is an examiner’s statement of reasons for allowance: The applicant teaches a method of correcting a shopping list which includes storing, in a personal inventory database at a personal food inventory system (PFIS), receiving, from the vendor POS de vice, a purchased food list associated with the user account, receiving and storing a consumption quantity of one or more of the food items from the user, subtracting the consumption quantity of the one or more of the food items stored in from the inventory quantity of the one or more food items to generate a revised inventory quantity of the one or more food items, providing a graphical user interface (GUI) in communication with the PFIS via a computer network, wherein the G UI includes elements providing a notification to the user if the revised inventory quantity of the one or more of the food items generated is below zero and interface dements allowing the user to provide a corrected inventory quantity, updating the inventory quantity of one or more of the food items in the food records of the personal inventory database at the PFI-S  with the corrected inventory quantity of the one or more food items, correcting the shopping list generated based on the inventory quantity of one or more of the food items updated, etc. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876


DS
/DANIEL ST CYR/
Primary Examiner, Art Unit 2876